Citation Nr: 1402195	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  07-35 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia, including as secondary to residuals of right thoracotomy.

2.  Entitlement to an initial compensable rating for residuals of right thoracotomy secondary to congenital emphysematous blebs and granulomata right middle lobe.

3.  Entitlement to an initial compensable rating prior to August 1, 2011 and in excess of 30 percent beginning on August 1, 2011 for parenchymal and pleural changes with right lung infiltrate associated with residuals of a right thoracotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the RO.

In the July 2007 rating decision, the RO granted service connection for residuals of right thoracotomy secondary to congenital emphysematous blebs and granulomata right middle lobe.  A noncompensable (0%) rating was assigned for this disability under Diagnostic Code (DC) 6834-6843, effective from May 4, 2007.  

In the July 2007 rating decision, the RO also denied service connection for parenchymal and pleural changes with right infiltrate and chronic lymphocytic leukemia.  This was characterized as a single disability and rated as nonservice-connected under DC 7703 (as leukemia).

In May 2011, the Board determined that service connection for parenchymal and pleural changes with right infiltrate was warranted as related to the right thoracotomy in service.  The remaining claim for service connection was therefore limited to entitlement to service connection for chronic lymphocytic leukemia, to include as secondary to the service-connected residuals of right thoracotomy, and remanded for additional development.

The RO implemented the Board's decision awarding service connection for parenchymal and pleural changes with right infiltrate in a May 2011 rating decision.  In so doing, the RO assigned two, separate ratings (under the muscle and respiratory codes) for the Veteran's now service-connected disability (i.e., residuals of right thoracotomy with parenchymal and pleural changes with right lung infiltrate secondary to congenital emphysematous blebs and granulomata right middle lobe).  Specifically, a noncompensable rating was assigned under DC 5321 for residuals of right thoracotomy secondary to congenital emphysematous blebs and granulomata right middle lobe, effective from May 4, 2007.  An additional noncompensable rating was also assigned for parenchymal and pleural changes with right lung infiltrate associated with residuals of a right thoracotomy under DC 6899-6825, effective from May 4, 2007.  In July 2012, the RO increased the rating assigned for parenchymal and pleural changes with right lung infiltrate associated with residuals of a right thoracotomy to 30 percent under DC 6899-6825, effective from August 1, 2011.  Thus, the Board has recharacterized the issues as stated on the title page.

The issue of entitlement to service connection for hyperlipidemia has been raised by the record in the VA medical statement dated in August 2007, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

There has not been substantial compliance with the Board's May 2011 remand directives.  It does not appear that an adequate respiratory examination has been conducted and the findings are still deficient.  The Veteran should also be afforded a current VA muscle examination on remand.

Although the Veteran's claim for service connection for CLL includes secondary service connection, the Veteran has not yet been provided appropriate notice of what is needed to support this type of claim.  Proper notice must be provided on remand.  All current VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of secondary service connection for CLL.  See 38 C.F.R. § 3.310.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's VA treatment records, dated since August 2011.

3.  Thereafter, schedule the Veteran for a VA pulmonary examination to evaluate his service-connected parenchymal and pleural changes with right lung infiltrate.  The claims file must be made available to and reviewed by the examiner in conjunction with completion of the examination report.  

All necessary tests, including pulmonary function testing, should be performed and clinical manifestations should be reported in detail.

Findings should specifically include readings for FEV-1, FEV-1/FVC and DLCO (SB); maximum exercise capacity set forth in ml/kg/min oxygen consumption (with cardiac and/or respiratory limit); and whether the Veteran experiences cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or whether he requires oxygen therapy.

If DLCO is not done, the examiner must explain why the test would not be useful or valid in this particular case.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Schedule the Veteran for a VA muscle examination to evaluate his service-connected residuals of right thoracotomy.  The claims file must be made available to and reviewed by the examiner in conjunction with completion of the examination report.  All necessary tests should be performed and clinical manifestations should be reported in detail.

The examiner should identify all residuals attributable to the Veteran's service-connected residuals of right thoracotomy, including any muscle injury and scarring associated with this disability.

The examiner must specifically discuss the severity of any impairment resulting from muscle injury associated with the service-connected disability. The examiner must identify all muscle groups involved (i.e., MG XXI).

The examiner must describe in detail any scars. 

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  Ensure all requested development has been completed and any deficiency found must be corrected before readjudicating the claims.

6.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and given the opportunity to respond.  Thereafter, the case must be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


